DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/20/2022 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 23-24, 26-32 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0260069) in view of Larios et al. (US 2015/0360449).
Regarding claims 16 and 23-24, Wang discloses multilayer film comprising at least one outer layer 24, i.e. oil and grease absorbing layer, (fig. 2) wherein the oil and grease absorbing layer comprises styrenic block copolymer (paragraph 0020), layer 26 comprising HDPE, i.e. oil barrier layer comprising polyolefin, (paragraph 0051) and adhesive layer 18, i.e. interior sealing layer, (paragraph 0051), wherein the oil and grease absorbing layer is disposed between the interior sealing layer and the oil barrier layer (fig. 2), wherein the oil and grease absorbing layer is positioned directly adjacent the interior sealing layer (fig. 2).
Alternatively, given that Wang discloses the blend of polyethylene and styrene block copolymer provides favorable qualities such as enhanced impact resistance (paragraphs 0016, 0032, 0044), it would have been obvious to one of ordinary skill in the art to use polyethylene and styrene block copolymer in any layers including the oil and grease absorbing layer to obtain enhanced impact resistance.
Wang fails to disclose maleic anhydride grafted polyolefin.
Larios discloses multilayer films comprising a layer comprising a maleic anhydride grafted polyethylene to obtain barrier properties (paragraph 0020).
It would have been obvious to one of ordinary skill in the art to use the maleic anhydride grafted polyolefin of Larios in the multilayer including in the oil and grease absorbing layer of Wang to obtain barrier properties.
Although Wang in view of Larios does not disclose coextruded film, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Wang in view of Larios meets the requirements of the claimed multilayer film, Wang in view of Larios clearly meets the requirements of the present claims.
Regarding claim 18, Wang in view of Larios discloses the multilayer film of claim 16, wherein Wang discloses layer 28, exterior finishing layer, where the oil barrier layer and the oil and grease absorbing layer are disposed between the interior sealing layer and the exterior finishing layer (fig. 2, paragraph 0051).
Regarding claims 26 and 34, Wang in view of Larios discloses the multilayer film of claim 16, wherein the styrenic block copolymer is SBS block copolymer (paragraph 0045).
Regarding claims 27 and 35, Wang in view of Larios discloses the multilayer film of claim 16, wherein the oil and grease absorbing layer comprises 0 to 50 wt% of SBS block copolymer (paragraph 0050).
Regarding claim 28, Wang in view of Larios discloses the film of claim 1 wherein Wang discloses the oil and grease absorbing layer comprises 0 to 50 we% of SBS block copolymer (paragraph 0050) and 10 to 95 wt% of polyethylene (paragraph 0050) but fails to disclose the amount of maleic anhydride grafted polyolefin.
Since the instant specification is silent to unexpected results, the specific amount of maleic anhydride grafted polyolefin is not considered to confer patentability to the claims. As the barrier property is a variable that can be modified, among others, by adjusting the amount of maleic anhydride grafted polyolefin (Larios: paragraph 0020), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of maleic anhydride grafted polyolefin in the oil and grease absorbing layer to obtain the desired barrier property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 29, Wang in view of Larios discloses the multilayer film of claim 16 wherein the oil barrier layer comprises 10 to 95 wt% of polyethylene (paragraph 0050), the polyethylene comprises HDPE (paragraphs 0020, 0050-0051).
Regarding claim 30, Wang discloses the multilayer film of claim 16, wherein the interior sealing layer comprises EAA, i.e. polyolefin material, (paragraph 0051, table 2).
Regarding claim 31, Wang in view of Larios discloses the multilayer film of claim 18, wherein the exterior layer comprises polyethylene (paragraph 0050).
Regarding claim 32, Wang in view of Larios discloses the multilayer film of claim 18, wherein the interior sealing layer comprises EAA, i.e. polyolefin material, (paragraph 0051, table 2).

Claims 16, 18 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0260069) in view of Masuda et al. (US 2007/0178324) and further in view of Larios et al. (US 2015/0360449).
Regarding claims 16 and 18, Wang discloses multilayer film comprising inner layer 18, i.e. an interior sealing layer, (paragraph 0051), first outer layer 24 comprising LDPE, i.e. oil barrier layer, (paragraph 0051, 0066, table 4) and third outer layer 28, i.e. exterior layer, (fig. 2, paragraph 0051), wherein the oil barrier layer is positioned directly adjacent the interior sealing layer (fig. 2).
Wang does not disclose oil and grease absorbing layer comprising styrenic copolymer and maleic anhydride grafted polyolefin.
Masuda discloses polypropylene film comprising styrene based blocked copolymer (paragraph 0175) wherein the film act as an oil or fat absorbing material (paragraph 0209).
It would have been obvious to one of ordinary skill in the art to use the film of Masuda within the multilayer layer including between the interior layer and oil barrier layer to obtain oil and fat absorbing property.
Wang in view of fails to disclose maleic anhydride grafted polyolefin.
Larios discloses multilayer films comprising a layer comprising a maleic anhydride grafted polyethylene to obtain barrier properties (paragraph 0020).
It would have been obvious to one of ordinary skill in the art to use the maleic anhydride grafted polyolefin of Larios in the multilayer including in the oil and grease absorbing layer of Wang in view of Masuda to obtain barrier properties.
Although Wang in view of Masuda and Larios does not disclose coextruded film, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Wang in view of Masuda and Larios meets the requirements of the claimed multilayer film, Wang in view of Masuda and Larios clearly meets the requirements of the present claims.
Regarding claim 29, Wang in view of Masuda and Larios discloses the multilayer film of claim 16 wherein the oil barrier layer comprises 10 to 95 wt% of polyethylene (paragraph 0050), the polyethylene comprises HDPE (paragraphs 0020, 0050).
Regarding claim 30, Wang in view of Masuda and Larios discloses the multilayer film of claim 17 wherein the interior sealing layer comprises EAA, i.e. polyolefin material, (paragraph 0051, table 2).
Regarding claim 31, Wang in view of Masuda and Larios discloses the multilayer film of claim 18 wherein the exterior layer comprises polyethylene (paragraph 0050).
Regarding claim 32, Wang in view of Masuda and Larios discloses the multilayer film of claim 18 wherein the interior sealing layer comprises EAA, i.e. polyolefin material, (paragraph 0051, table 2).

Response to Arguments

Applicant's arguments with respect to present claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787